956 F.2d 251
Fred TERRY, Petitioner,v.DIRECTOR, OFFICE OF WORKERS' COMPENSATION PROGRAMS, UNITEDSTATES DEPARTMENT OF LABOR, Respondent.
No. 91-7136.
United States Court of Appeals, Eleventh Circuit.
March 23, 1992.

Victor Jackson, Bessemer, Ala., for petitioner.
Edward Waldman, U.S. Dept. of Labor, Michael J. Denney, Benefits Review Bd., Washington, D.C., for respondent.
Petition for Review of Order of the Office of Workmen's Compensation.
Before KRAVITCH, Circuit Judge, GODBOLD and JOHNSON*, Senior Circuit Judges.
PER CURIAM:


1
This is a petition for review of the order of the Benefits Review Board that affirmed the decision and order of an administrative law judge denying benefits to petitioner Fred Terry.


2
With respect to the ALJ's finding that Terry failed to establish at least ten years of coal mine employment, we hold that the Board did not err in finding that the ALJ's findings of fact were supported by substantial evidence in the record considered as a whole.


3
The Director suggests that this case should be remanded for the ALJ to consider additional treating physicians' opinions, with which we agree.


4
We agree with the other circuits which have held that Part 718 regulations are applicable to claims, such as this one, filed before but adjudicated by an ALJ after March 31, 1980.   This regulation will, therefore, be applicable on remand.


5
AFFIRMED in part and REMANDED for further proceedings.



*
 See Rule 34-2(b), Rules of U.S. Court of Appeals for the Eleventh Circuit